657 S.E.2d 663 (2008)
STATE
v.
George Oliver FREEMAN.
No. 475A07.
Supreme Court of North Carolina.
January 7, 2008.
Kathleen A. Widelski, for Freeman.
Edwin Lee Gavin, II, Assistant Attorney General, Peter S. Gilchrist, III, District Attorney, for State of NC.
Prior report: ___ N.C.App. ___, 648 S.E.2d 876.
The following order has been entered on the motion filed on the 20th day of December 2007 by the State to Dismiss Defendant's Appeal:
"Motion Allowed by order of the Court in conference this the 7th day of January 2008."